759 N.W.2d 398 (2009)
FIFTY EIGHT LIMITED LIABILITY COMPANY and Touchstone Corporation, Plaintiffs-Appellants,
v.
CHARTER TOWNSHIP OF LYON, Charter Township of Lyon Board of Trustees and Charter Township of Lyon Planning Commission, Defendants-Appellees.
Docket No. 137159. COA No. 276574.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the July 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.